Citation Nr: 1431115	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  04-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an initial rating higher than 20 percent for the service-connected diabetes mellitus.



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision.

In May 2008, the Board remanded the issue for additional development of the record.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 2008 to 2013 are part of Virtual VA.  

The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination in May 2008; therefore, another examination is needed to determine whether the disability has worsened since the May 2008 VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected diabetes mellitus.  The Veteran's claims file and a separate copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

The examiner should state whether the Veteran's diabetes mellitus requires the following:

(a) insulin, restricted diet, and regulation of activities; OR 

(b) insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; OR

(c) more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.

2. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 
   
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



